They pleaded generally that the purposes for which the company associated were not yet completed, and that such a division as that prayed for will be ruinous to them should it take place, as each of them separately would not be able to manage the business so as to derive any profit from it. The account was referred to the master, and he had made his report to the present term.
A partition is matter of right; therefore, let it be decreed; and let the complainant have a decree for moneys reported due to him; and let commissioners be appointed to make the partition, and return their proceedings to next term, with maps or plats of the same.
A decree was entered accordingly for these purposes.